Mr. President, Mr. Secretary General, Distinguished delegates, ladies and gentlemen a pleasant good afternoon.
Mr. President let me on behalf of the Government and people of St. Kitts and Nevis congratulate you on your election to the presidency of the 75th Session of the United Nations General Assembly. Our virtual convocation this year — the 75th anniversary of the United Nations — is testimony to the truly unusual times in which we live.
I must also seize the opportunity to pay tribute to the Secretary General, Mr. Antonio Guterres for his leadership during this difficult period of COVID-19 pandemic. The theme of this debate is rather fitting for such a time like this! We must have faith in multilateralism and international cooperation if we are to achieve the sustainable development goals by 2030 and the stronger, safer future, we all want to see.
Seventy-five years ago at the twilight of the Second World War, the world came together at another inflection point and pledged that, “We the peoples of the United Nations determined to save succeeding generations from the scourge of war, which twice in our lifetime has brought untold sorrow to mankind, and to reaffirm faith in fundamental human rights, in the dignity and worth of the human person, in the equality of rights of men and women and of nations large and small, and to establish conditions under which justice and respect for the obligations arising from treaties and other sources of international law can be maintained, and to promote social progress and better standards of life in larger freedom.”
Seventy-five years after, these objectives are still relevant and laudable. They remain a work in progress. This moment of global reckoning, a moment in which approximately 1 million of our brothers, sisters, friends, colleagues, neighbours and parents have perished to a punishing pandemic, demands a renewal of purpose and promise. That purpose must be fidelity to multilateralism and faith in international cooperation if we are to breathe new life into the United Nations charter while also achieving the sustainable development goals, halting climate change and pivoting to the stronger and safer future we all want to see — guided by the significant lessons of the distant and recent past.
Mr. President,
The year 2020 has taught us as a people, nation and indeed an interconnected world that the time for mutual reliance is upon us and that we need each other now more than ever if we are to rebuild and strengthen the socio-economic foundations laid bare from this two-fanged crisis. The time is now. We must show up! We must speak up! We must Share! We must Listen! We must Act and surely, we must Lead!
Mr. President,
Multilateral Action
We are living in unprecedented times. The novel coronavirus disease (COVID-19) pandemic, has gripped the world like we have never seen before, destabilizing economies, overwhelming many healthcare sectors and causing incalculable pain and suffering on millions of people worldwide.
We commend the international community that has bound together in global solidarity to defeat the pandemic. I congratulate the World Health Organisation for its stewardship of the global response to fighting the COVID-19 pandemic. We as CARICOM states reaffirm our support for the WHO framework “Access to COVID-19 Tools Accelerator (ACT-A). This global collaborative framework provides a solid global response to defeat the pandemic by the rapid development, scale up and equitable distribution of COVID-19 vaccines, therapeutics, diagnostics under pinned by the strengthening of our health systems. Instead of nationalism we need global cooperation in the fight to defeat COVID-19.
We commend the all of society approach that has worked so very well in the context of St Kitts and Nevis. Every stakeholder group has played their role in combating COVID-19 here. The World needs all Nations large and small to work together for mutual success.
St. Kitts and Nevis and COVID-19 Pandemic
St. Kitts and Nevis has been successful in containing the spread of the COVID-19 within its borders. Our twin island Federation has been fortunate to record a low infection rate, with zero deaths and have an R-value below 1. We have a success story to tell the World.
The implementation of a national response mechanism, comprising of the establishment of a national emergency coordination committee, closure of our borders to nonessential travel, the imposition of restrictions on the physical movement of people within our borders, as well as the promotion of protective wear and a robust public awareness campaign all played an exceptional role in our considerable success.
COVID-19 reminds us that our fight to eliminate non communicable diseases must be stepped up. People living with NCDs are at higher risk of contracting COVID-19 and are amongst the most affected by the disease. Climate Change, NCDs and COVID-19 are inter-linked symptoms that something is awry with planet earth.
Mr. President,
Economic impact
The novel coronavirus disease has disrupted international travel and tourism, global supply chains, industrial and commercial operations and created widespread unemployment. This unprecedented situation will inevitably stymie our chances of achieving the sustainable development goals.
Financing for Development
Multilateral assistance is essential for countries such as ours when faced with global challenges. Our fiscal resources are limited and have been severely tested in this particular instance. Now, the call for concessional financing is louder and stronger than ever before. Advanced countries and the international financial institutions must respond positively to the call for concessional resources if we are to reshape our economies for a post-COVID-19 world, and return to the path to sustainable growth and development.
Given our economic and environmental vulnerabilities as a small island developing state, we are likely to be confronted with the multiplier effect of the pandemic, particularly as we brace for the most intense segment of the Hurricane Season.
Climate Change
Mr. President,
St Kitts and Nevis is the smallest independent nation in the western hemisphere and the impact of climate change weighs heavily on our daily lives. At this point in time, we are in the most active part of the hurricane season at the mercy of mother nature and for this reason climate change will always be high on our agenda. Climate change for us is not something to be postponed for tomorrow. It must be addressed like yesterday. We must regain the momentum and continue our work to consolidate the gains made.
High-level Summit on Biodiversity
Mr. President,
Earlier this month the UN warned that countries are set to miss critical targets to preserve and protect earth’s biodiversity. This requires immediate and drastic action.
We are therefore pleased to advocate for Sustainable Development Goal 15, which calls for us to protect, restore and promote the sustainable use of terrestrial ecosystems, sustainably manage forests, combat desertification, halt and reverse land degradation and halt biodiversity loss. I look forward to joining my SIDS colleagues at the High-level Summit on Biodiversity to champion the cause for us to protect our biodiversity not just on land but on our high seas.
For St Kitts and Nevis, the ocean is our lifeblood. Let us protect it, to preserve a stronger and safer future.
Food Security
The Food Systems Summit to be held next year is timely, since our current inadequacies, as exposed by the pandemic, demand a vigorous examination of our strategies for food production and nutrition security. I am particularly encouraged by the positive response of Kittitians and Nevisians in answering the call of my Government to strengthen our food security by scaling up our investments in agriculture and fisheries.
25th Anniversary of Fourth World Conference on Women
Mr. President,
As we continue to hail the contribution of women to the socio economic landscape of our country and the world at large, we are pleased to join in the commemoration of the 25th Anniversary of the Fourth World Conference on Women next week. Earlier this year, we commenced our examination of the national implementation of the Beijing Declaration. The findings revealed that our Federation has much to celebrate regarding the advancement of women over the past 25 years; but there is still much ground yet to be covered, and many trails yet to be blazed.
Through the implementation of our National Gender Policy and other legislation and focused attention on Beijing Declaration’s 12th Action Point — The Girl Child, we will continue to prioritise our pursuit of gender equality and the empowerment of women and girls.
Global Health Partnerships
Mr. President,
St Kitts and Nevis once again renews its call for Taiwan’s inclusion in this international fraternity of Nations. The Republic of China (Taiwan) remains a valuable partner for peace, prosperity and development with the fullest respect for international law. Taiwan has stayed true to its longstanding traditions and has remained a true partner in in fight against COVID-19. We have seen first-hand Taiwan’s exemplary management of the pandemic within its own borders and we have been impressed by its willingness to help vulnerable states around the world. Taiwan has assisted many states in combatting this unprecedented health pandemic by sending more than 51 Million surgical masks as well as other medical equipment to more than 80 countries. In our view, the international community has been deprived of the gift of true partnership offered by the 23.5 million people of Taiwan. My hope is that Taiwan can be included in the UN system, particularly the WHO — its meetings, mechanisms and activities thereby improving the global response and resources available to address transboundary crises such as the COVID-19 pandemic. The exclusion of Taiwan — its experience, expertise and resources, leaves a partial vacuum in the global response to COVID-19. The World Health Organisation can only benefit from the inclusion of such a worthy member. Equally, the existence of the antiquated embargo against Cuba flies against the spirit of global partnerships which we desire in the future. At this time more than ever vulnerable Nations must be free to access Cuba’s expertise in health, and a myriad of other areas of global concern.
Mr. President,
Conclusion
This has been a very difficult year of, but it also must be the year we can recommit to the United Nations and its ideals. We must through comprehensive reforms make the UN system fit for purpose. We will have to look beyond antiquated frameworks and look to new socio-economic models and rely on global cooperation to build a better world. Global threats to people and the planet are multiplying and the United Nations, in its 75th year, must be resilient and innovative to help in this crisis and future crises. Strengthening global solidarity and cooperation is paramount for the U.N. The UN creates the perfect environment to marry collective action and solidarity with multilateralism. We welcome the UN 2020 future possibilities report which provides a good guide on how governments can make certain changes to their economies now. However, there must be much more dialogue and commitment if we are to experience real change.
The gravity of the pandemic has been laid out in several United Nations resolutions on COVID-19 and while we take action on them all in the General Assembly Hall, let us remember and commit to what they all about, while remembering at the same time that we all rise on the same tide!
I thank you.